DETAILED ACTION
Applicant’s amendments dated 4/5/21 are hereby entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 10/943,379, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1, 31, and 37 include the limitations of “wherein a sampling frequency…prior behavior of a user”, “a reporting station wirelessly in communication”, and “wherein the display of the station” and there is not adequate support or enablement for these limitations in the ‘379 application.  Therefore, the effective filing date for all claims pending in this application is that of the instant application, namely, 11/2/2009.

    

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 13-14, 23-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PGPUB US 20050263160 A1 by Utley (“Utley”), PGPUB US 20070106138 A1 by Beiski et al (“Beiski”), in view of U.S. Patent 6,544,199 to Morris (“Morris”), further in view of PGPUB US 20040158194 A1 by Wolff et al (“Wolff"), further in view of PGPUB US 20070277836 A1 by Longley (“Longley”).
In regard to Claim 1, Utley teaches a device for collecting data indicative of a behavior comprising:
an intraoral unit which includes a detector that senses a parameter indicative of the occurrence of a predefined behavior…fluid received within the intraoral unit […];
(see, e.g., Figures 10A-10C);

Furthermore, to the extent to which Utley may fail to teach all of the remaining claimed limitations, however, in an analogous reference concerning smoking behavior (see paragraph 256), Beiski teaches
and wherein a sampling frequency…prior behavior of a user;
[…] allow[ing] adjustments to therapy to the user;
(see, e.g., paragraph 99 in regard to the sampling frequency of the intraoral unit being set in various predetermined fashions.  Beiski teaches the claimed apparatus to the extent that Beiski teaches a device capable of being programmed to have a predetermined sampling frequency, including a frequency selected based on a prior behavior of a user.  In regard to an apparatus claim, the manner of operating the device does not differentiate an apparatus claim from the prior art. See MPEP 2114(II).  In other words, Applicant does not claim that the device itself is programmed to, e.g., sense a prior behavior of  user and then determine a sampling frequency based on that sensed data.  To the contrary, Applicants (published) specification at paragraph 74 discloses that the frequency can be manually “preselected” by an operator.  Likewise, Beiski teaches a device capable of having its sampling frequency manually selected.)

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the sampling frequency taught by Beiski to the device otherwise taught by Utley, in order to not overtax the unit with constant sampling.

Furthermore, Beiski also teaches
memory coupled to said detector to store data reflecting sensed conditions, wherein the intraoral unit is configured to transmit the data via a first communication path, [and]
(see, e.g., paragraph 262);
a reporting station wirelessly in communication with the intraoral unit […]
(see variously in regard to “monitoring device”);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added this functionality taught by Beiski to the device otherwise taught by Utley, in order to provide easier access to the data sampled by the intraoral unit.

Furthermore, while the cited prior art may not teach all of the remaining claimed limitations, however, in an analogous reference Morris teaches 
a reporting station wirelessly in communication with the intraoral unit [wherein] information [is] received from the intraoral unit upon an occurrence of a predetermined condition, wherein the information correlates to an objective measure which is indicative of a pattern of engaging in the predefined behavior at particular times;
[…] wherein the reporting station is further configured to provide the stored data collected at different points in time or different time intervals […]
(see, e.g., Figure 1, selection 130 and col. 6, lines 5-35 regarding same.  In regard to "wherein the information correlates to an objective measure," this has been interpreted as functional language and Morris teaches this function as the warning light is not triggered unless the condition being monitored for (mouth pressure) has been objectively sensed to have changed.  In regard to that the objective measure being “indicative of a pattern of engaging in the predefined behavior at particular times” this has been interpreted as a functional limitation and Morris teaches this function, at a minimum, to the extent that Morris teaches that the warning information is part of a pattern that occurs at particular times.  See, e.g., col. 6, lines 5-25 in this regard.);

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the data gathering and alerting functions, as taught by Morris, to the reporting station as otherwise taught by Utley and Beiski, in order to make it easier for the user and 3rd parties to be aware of the sensed conditions by the intraoral device.

Furthermore, while Beiski teaches a reporting station it may not also specifically teach
the reporting station being configured to be carried by a user and having a display which shows information […]
However, in an analogous reference, Wolff teaches these limitations (see, e.g., Figures 9C-9H)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the display as taught by Wolff, to the reporting station otherwise taught by Beiski, in order to make it easier for the user and for third-parties to view alerts and the stored data.



Furthermore, while Beiski teaches a reporting station it may not also specifically teach
wherein the reporting station is further configured…therapy by the user […];
However, in an analogous reference, Longley teaches these limitations (see, e.g., Figures 8A-8C)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the data displays as taught by Longley, to the reporting station otherwise taught by Beiski, in order to make it easier for the user and for third-parties to view the stored data and to adjust therapies.

Furthermore, the combination of references as cited teaches the additionally claimed limitation in regard to “with respect to the smoking behavior”.  As outlined in the rejection made supra, Utley teaches gathering data in regard to sensed conditions within the mouth concerning the occurrence of the smoking behavior, Beiski teaches storing data regarding such sensed conditions in the mouth, and Langley teaches providing visual displays of such stored data.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have combined the cited references to generate data displays of stored data concerning sensed conditions within the mouth concerning the occurrence of the smoking behavior, which would thereby allow for adjustments to therapy to the user with respect to the smoking behavior, in order to make such adjustments easier by providing an easy way to view the data.


In regard to Claim 2, Beiski teaches this feature.  See, e.g., rejection of Claim 1.
In regard to Claim 3, Utley teaches this feature.  See, e.g., paragraph 29.
In regard to Claim 4, Utley teaches this feature.  See, e.g., paragraph 47.
In regard to Claim 5, Utley teaches this feature.  See, e.g., paragraph 48.
In regard to Claim 13, Utley teaches this feature.  See, e.g., paragraph 33.
In regard to Claim 14, Beiski teaches this feature.  See, e.g., rejection of Claim 1.
In regard to Claim 23, Utley teaches this feature.  See, e.g., rejection of Claim 1.
In regard to Claims 24-26, Utley teaches this feature.  See, e.g., paragraph 10

In regard to Claims 27-28, Morris teaches a device 
wherein said device includes an electrical circuit for tracking time
wherein said device includes an electrical circuit for counting the number of occurrences of a predetermined sensed event
(see, e.g., col. 4, lines 25-40, col. 5, lines 50-67, and col 6, lines 5-10.)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the time and counting functions, as taught by Morris, to the reporting station as otherwise taught by Utley and Beiski, in order to track user performance over time.



Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utley, in view of Beiski, in view of Morris, further in view of Wolff, further in view of Longley, further in view of U.S. Patent 4,220,142 to Rosen et al ("Rosen").
In regard to Claim 29, to the extent that Martin may fail to specifically teach
wherein said device includes an electrical circuit for counting the number of stimuli delivered
however, in an analogous reference concerning a device for shaping behavior that detects unwanted behaviors and then triggers a negative stimuli, Rosen teaches such a counter (see, e.g., col. 3, lines 35-60)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the logic taught by Rosen into the device otherwise taught by Utley, in order to determine if the user was making progress.

Claims 31, 32-33, 35-37, and 41-43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utley, in view of Beiski, in view of Morris, further in view of Wolff, further in view of Longley.
In regard to Claim 31, see rejection of Claim 1.
In regard to Claim 32, 
the Examiner takes OFFICIAL NOTICE that use of a memory card was old and well-known at the time of Applicant’s invention.  Such functionality allows for a great deal of storage in a very small device.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement a memory card within the invention of the cited prior art so as to allow for the use of larger memory cards as they became commercially available.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.
In regard to Claim 33, see rejection of Claim 3 made supra.
In regard to Claim 35, see rejection of Claim 4 made supra.
In regard to Claim 36, see rejection of Claim 5 made supra.

In regard to Claim 37, see rejection of Claims 1 and 24-26 made supra.  
In regard to Claim 41, Beiski teaches a transceiver (see, e.g., paragraph 211).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added this functionality taught by Beiski to the device otherwise taught by Utley, in order to provide easier access to the data sampled by the intraoral unit.
In regard to Claim 42 and 43, see rejections of Claims 25-26 made supra.

Response to Arguments
	Applicant arguments are addressed by the updated statement of rejection made supra, which was necessitated by Applicant’s amendments.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715